Citation Nr: 1516077	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-31 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and,       if so, whether service connection for a psychiatric disability is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to April 1987, with subsequent service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 2003 rating decision denied service connection for PTSD.  The Veteran did not perfect a timely appeal of that decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  A November 2006 rating decision declined to reopen a previously denied claim for service connection for PTSD.  The Veteran did not appeal that decision and no relevant evidence was received within one year of the decision; the decision is final. 

3.  In a November 2009 letter, the Veteran's request to reopen the previously denied claim was denied; appellate rights were provided, but the Veteran did not appeal or submit relevant evidence within a year of the decision, and the decision is final.

4.  The evidence submitted since the prior final denial relates to an unestablished fact and/or raises a reasonable possibility of substantiating the claim for service connection for PTSD.


CONCLUSION OF LAW

New and material evidence has been submitted, and the Veteran's claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for PTSD.  That claim was initially denied in an April 2003 rating decision because the RO found that there was no evidence of a verifiable stressor in service.  That decision became final because a timely substantive appeal was not filed and no new and material evidence was submitted within one year of the date on which notice of the decision was issued.  See 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  However, the Veteran's untimely substantive appeal received in December 2004 was interpreted as a request to reopen the PTSD claim, and that application was denied in a November 2006 rating decision, which found that new and material had not been received to reopen the PTSD claim.  That decision also became final because the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the date on which notice of the decision was issued.  Id.

In September 2009, she requested that her claim be reopened, and the same month, the RO issued a letter advising her to submit relevant evidence.  The Veteran did not respond to that letter, and her claim was denied in a November 2009 letter.    The Veteran did not appeal or submit relevant evidence within a year of the letter. Accordingly, that decision is final.  Id.

Since that time, new evidence has been added to the claims file that is material to the Veteran's claim.  Specifically, the Veteran submitted an April 2014 statement from her son attesting to his recollection of the Veteran's claimed in-service stressor -specifically a kidnapping of the Veteran and her children during service.  When presumed credible, the new evidence tends to support her claimed in-service stressor, a fact that was previously lacking.  Thus, it is material as well.  

Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening her claim for service connection for PTSD. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been submitted, the claim for service connection for PTSD is reopened.


REMAND

Having reopened the PTSD service connection claim, the Board finds that remand is necessary for further development.  

Pertaining to her claimed in-service stressor involving sexual assault and kidnapping, the Veteran testified in March 2014 that in 1985, during service,       she gave testimony and evidence to the Inspector General against a supervisor for selling secrets to the KGB, and, as a result, her supervisor was sentenced to life in prison at Fort Leavenworth.  She alleges that she was then kidnapped and raped in service, approximately one year following her testimony against her supervisor,     in retaliation for that testimony.  In her testimony, she also identified specific individuals involved, including Colonel Rhodes, Patricia O'Leary, and John Wonsitl.  She further testified that following the alleged rapes in service, she became pregnant and that the Air Force paid for her abortion.  She stated that she spoke to the base hospital commander, Colonel Carleton, about the rapes.  

Based on the foregoing, the Board finds that remand is necessary for further attempts at stressor verification, to include development for evidence to corroborate the Veteran's statements that she testified to the OIG concerning a supervisor who was sentenced to life in prison.  Additionally, efforts should be made to ensure the Veteran's complete service treatment and personnel records are of record, to include records from her National Guard service.  Notably, currently associated personnel records appear to have been received directly from the Veteran; thus, it is unclear whether they are complete.  The Board also points out that the Veteran changed her name during service.  Additionally, the service treatment records show that in 1984, the Veteran was referred for an informal "psych assessment," at which time it was noted that she "is receiving counseling downtown."  The Veteran should identify the source of counseling received in service and those records should be requested.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources complete copies of the Veteran's active duty service treatment and personnel records, including medical and personnel records from her period of National Guard service with unit 111th MSN SPT FLT (K61CFS7X), PAANG, 1151 Fairchild Street, Willow Grove ARS, Willow Grove, PA 19090-5300.  If any requested records are unavailable, then a determination     as to whether additional efforts would be futile should be made and the Veteran should be notified of the inability to obtain such records.

2.  Attempt to verify through official sources the Veteran's reported involvement and testimony in an Office of the Inspector General investigation concerning Patricia O'Leary that led to the conviction and sentencing of Patricia O'Leary to prison at Fort Leavenworth.  This action should be documented in the claims file and the Veteran advised of any negative result. 

3. Ask the Veteran to provide the names, addresses,       and approximate dates of treatment of all health care providers, both VA and private, who have treated her for psychiatric disability during and since service.  After securing any necessary releases, the AOJ should request any records identified which are not duplicates of those contained in the claims file, to include treatment records relating to counseling received around January 1984 in service.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  After the above and any other necessary development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


